Citation Nr: 1326287	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  11-14 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to additional accrued benefits.  


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active military service from November 1943 to December 1945.  He died in March 1977.  

Following the Veteran's death, his spouse ("widow") filed for and was granted VA benefits for the aid and attendance.  She subsequently passed away in September 2009.  In November 2009, the appellant filed a claim seeking to ensure that any accrued benefits due to his mother were appropriately paid.

In an April 2010 administrative decision from the VA Regional Office and Insurance Center (VAROIC) in Philadelphia, Pennsylvania, the appellant was granted accrued benefits in the amount of $1,340.00.  The appellant expressed disagreement with the monetary amount of the accrued benefits paid to him, and the present appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required concerning the appellant's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that he is afforded every possible consideration.

The VAROIC's last adjudication of the appellant's claim took place in a September 2012 Supplemental Statement of the Case (SSOC).  Since that time, the appellant has submitted pertinent evidence in support of his claim to the Board; however, another SSOC was not issued, and the appellant, who is unrepresented, did not submit a waiver of the RO's initial consideration of the evidence.  As such, it does not appear that the Philadelphia VAROIC reviewed this evidence in the first instance, and thus, the claim must be referred to that facility for review and preparation of a SSOC, if a grant of the benefit sought is not made.  38 C.F.R. § 20.1304(c) (2012) (a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).

Accordingly, the case is REMANDED for the following action:

The claims file should be returned to the VAROIC in Philadelphia, Pennsylvania, and after a review of the evidence therein, to include the appellant's June 2013 submissions to the Board, the VAROIC must readjudicate the claim.  If the appellant's claim is not granted to the fullest extent, he should be provided with an SSOC.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


